ORDER

LOURIE, Circuit Judge.
The Department of the Army moves to dismiss William A. Freeman’s appeal as premature.
On February 4, 2004, the administrative judge issued an initial decision. On March 25, 2004, this court received Freeman’s petition for review. However, the Merit System Protection Board has advised this court that Freeman “filed a petition for review with our headquarters office on March 10, 2004, and that case is still pending before the Board for final adjudication.”
Until the Board issues a final decision or order, there can be no review in this court. See 28 U.S.C. § 1295(a)(9); Haines v. Merit Sys. Protection Bd., 44 F.3d 998, 1000-01 (Fed.Cir.1995) (there must be a final decision or order of the Board before this court has jurisdiction to review the Board’s determinations). Freeman may, of course, seek review of any adverse final decision of the Board.
Accordingly,
IT IS ORDERED THAT:
(1) The Army’s motion to dismiss Freeman’s petition for review as premature is granted.
(2) Each side shall bear its own costs.